EXHIBIT 10.1
 
SEPARATION AGREEMENT
 
This Separation Agreement (“Agreement”), dated this 9th day of December 2002, is
entered into by and between Jerrell M. Baird (“Baird”) and ProsoftTraining f/k/a
ProsoftTraining.com, a Nevada Corporation (“Company”).
 
WHEREAS: Baird has an Employment Agreement (“Employment Agreement”) with the
Company with an effective date of February 1, 2000 and a one year extension with
an effective date of February 1, 2002 and an expiration of January 31, 2003
copies of the agreement and extension are attached hereto as Exhibit “A”; and
 
WHEREAS: The Company and Baird wish to allow Baird to resign from the Company.
 
NOW THEREFORE, in consideration of the payments set forth below and the mutual
promises contained herein, the parties agree as follows:
 
1.
 
Mutual Termination of Baird’s Employment Agreement. The parties hereby agree to
the termination of the Employment Agreement and all future rights and
obligations arising thereunder, effective as of the signing of this Agreement by
both parties, except as specifically set forth herein.

 
2.
 
Voluntary Resignation. The Company agrees that it is in its best interest to
allow Baird to resign from the Company as an officer employee and board member,
which upon execution hereof by both parties, Baird does hereby do. The
resignation is voluntary and is accepted by the Company to allow the Company to
reduce its expenses. It is stipulated and agreed that the separation from the
Company is not, nor shall be deemed as, for “cause” as defined in the Employment
Agreement.

 
3.
 
Payments to Baird. In consideration for this Agreement the Company agrees to
make the following payments to Baird according to the terms specified herein:

 

 
a.
 
Payment of Salary. The Company agrees to pay to Baird all wages due through
November 16, 2002.

 

 
b.
 
Payment of Vacation. The Company agrees to pay Baird all accrued and unused
vacation due through November 16, 2002 immediately upon the execution of this
Agreement.

 

 
c.
 
Fixed Payment. The Company agrees to pay Baird the sum of $50,000 on the earlier
of (i) March 1, 2003; (ii) the occurrence of a Change of Control as defined in
Section 3 e,; (iii) the Company’s filing of a bankruptcy petition; or (iv) the
cessation of operations by the Company. In the event the Company fails to make
full payment of the $50,000 within five business days of its becoming due, any
unpaid portion shall bear interest at the lesser of 18% per annum, or the
highest rate permitted by applicable law, until paid.

 

 
d.
 
Contingent Payment. The Company agrees to pay Baird the sum of $186,000 on the
occurrence of a Change of Control, as defined in Section 3 e, arising as a
result of an agreement with the party that had submitted an indication of
interest to acquire all or some of the assets of the Company and the Company had
agreed to a now expired (on November 29th) exclusive negotiation period with
said party (Party) or any related or affiliated entity provided the Change of
Control occurs on or before July 31, 2003 and the Company uses its best efforts
to complete a Change of Control by that date. The forgoing notwithstanding, if
as a direct or indirect result of the disclosure of a proposed transaction or
attempt to close a transaction with the Party or a related or affiliated entity
the Company completes another transaction that causes a Change of Control to
occur then the payment contained herein will become due and payable on the
closing of that transaction. The payment will become due and payable in full on
the closing of a Change of Control transaction regardless of the method or
timing of payment of the





--------------------------------------------------------------------------------

 
transaction. In the event the Company fails to make full payment of the $186,000
within five business days of its becoming due, any unpaid portion shall bear
interest at the lesser of 18% per annum or highest rate permitted by applicable
law, until paid.

 

 
e.
 
Change of Control. For purposes of this Agreement, a “Change of Control” shall
mean the occurrence of either one of the following events:

 

 
(i)
 
any corporation, partnership, person, other entity or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
(collectively, a “Person”), acquires shares of capital stock of the Company
representing more than fifty percent (50%) of the total number of shares of
capital stock that may be voted for the election of directors of the Company; or

 

 
(ii)
 
a merger, consolidation or other business combination of the Company with or
into another Person is consummated, or all or substantially all of the assets of
the Company are acquired by another Person, as a result of which the
stockholders of the Company immediately prior to the consummation of such
transaction own, immediately after consummation of such transaction, equity
securities possessing less than fifty percent (50%) of the voting power of the
surviving or acquiring Person (or any Person in control of the surviving or
acquiring Person), the equity securities of which are issued or transferred in
such transaction.

 
4.
 
Release of Options to Purchase Common Stock of the Company. Baird voluntarily
releases any interest or right he may retain with respect to any options to
purchase common stock of the Company irrespective of how they may have been
acquired, or under which plan allowing the award of options the award may have
been made pursuant to. This Agreement does not relate to or concern any shares
of common stock or warrants to purchase common stock Baird now owns or may
hereafter acquire.

 
5.
 
Personal Computer Equipment. Company assigns and transfers title to Baird of the
Laptop Computer, PDA, associated peripherals and software on that equipment
which Baird is currently using as an employee of the Company. The parties agree
that the fair market value of that equipment is $1,637.00.

 
6.
 
General Release. In consideration of this Agreement, the promises herein made
and other valuable consideration, except to the extent set forth in this
Agreement, the parties agree to the following releases:

 

 
a.
 
Baird for himself and his heirs, assigns, and personal representatives agrees
and does hereby fully and completely waive and release any and all claims,
demands, rights, causes of action (whether based in contract, tort or any other
theory of recovery), obligations, actions, losses or detriments of any kind
whatsoever, whether known or unknown, fixed or contingent, suspected or
uncertain, even arising out of NEGLIGENCE OTHER THAN GROSS NEGLIGENCE, or
grievances of any kind or character which he may have or be accrued pursuant to
common law, federal law, state laws, including without limitation any and all
anti-discrimination statutes, laws and ordinances, and local laws and
regulations, as against the Company, its parents and subsidiaries, as well as
its officers, directors and agents. Baird realizes there are many laws and
regulations prohibiting employment discrimination pursuant to which he may have
rights or claims. These include Title VII of the Civil Rights Act of 1964, as
amended; the Age Discrimination in Employment Act of 1967, as amended; The
Americans with Disabilities Act, as amended; the National Labor Relations Act,
as amended; 42 U.S. C. 1981; and the state human rights laws. Baird also
understands that there are other statutes and laws of contract and tort
otherwise related to his employment. Baird intends to waive and release any
rights he may have under these other laws. Said release shall be a general full
and complete release and waiver and shall be applicable to any and all such
claims, demands, rights, wages, benefits, employment, causes of action, or
grievances, whether claims for psychological injuries or any other injuries,
which may be brought including without limitation, those before an
administrative agency, a court, a tribunal, an arbitrator, or otherwise,



2



--------------------------------------------------------------------------------

 
whether in law or equity, contract, or tort, and which are related, directly or
indirectly, to Baird’s employment or the termination of employment with Company.

 

 
b.
 
The Company for itself and its successors, assigns, and affiliates agrees and
does hereby fully and completely waive and release any and all claims, demands,
rights, causes of action (whether based in contract, tort, or any other theory
of recovery), obligations, actions, losses or detriments of any kind whatsoever,
whether known or unknown, fixed or contingent, suspected or uncertain, even
arising out of NEGLIGENCE OTHER THAN GROSS NEGLIGENCE, or grievances of any kind
or character which it may have or be accrued pursuant to common law, federal
law, state laws, including without limitation any and all anti-discrimination
statutes, laws and ordinances, and local laws and regulations, as against Baird,
his heirs and assigns. This release is a general full and complete release and
waiver and shall be applicable to any and all claims, demands, rights, wages,
benefits, employment, causes of action, or grievances, whether claims for
psychological injuries or any other injuries, which may be brought including
without limitation, those before an administrative agency, a court, a tribunal,
an arbitrator, or otherwise, whether in law or equity, contract, or tort, and,
without limitation, which are related, directly or indirectly, to Baird’s
employment or the termination of employment with the Company.

 
7.
 
Disparagement. Each party agrees not to defame or in any way disparage the
other. In addition Baird agrees not to disparage any successor in interest to
the Company, its officers directors, or controlling parties.

 
8.
 
Agreement to Provide Assistance. Baird agrees to provide assistance to the
Company regarding any transactions he may have been involved with. Such
assistance is limited to providing infrequent telephone advice and consultation.
In the event that additional assistance or information is required Baird he may
charge the company a reasonable hourly fee for time spent.

 
9.
 
Confidential Information. Baird acknowledges that during the term of his
employment with Company, Company disclosed confidential information to Baird,
which Company deems to be valuable and proprietary. “Confidential information”
as used herein shall mean any information of or about Company (or Company’s
clients or customers, or the customers’ or any vendors), which has been
disclosed to Baird or made available to him, which is not publicly available and
which is maintained by Company in confidence. Confidential Information shall
include information of or about Company in both oral and written form, which is
maintained by Company in confidence including, but not limited to, information
about Company’s finances, personnel, products, clients, or strategic plans.
Baird agrees not to make public or disclose any Confidential Information, except
as expressly permitted in writing by Company, unless compelled by law, or such
information becomes public by means other than the acts of Baird, in violation
of this Agreement. Baird agrees that in the event of any violation or threatened
violation of this Agreement, monetary damages would provide an inadequate remedy
so that Baird agrees, in addition to all other rights provided by law, that
Company shall have the right to seek an injunction or equivalent remedy issued
against Baird to prevent violations or further violations of this provision.
This provision shall not be binding on Baird in the event the Company publicly
discloses, or this information becomes public other than by disclosure by Baird.

 
10.
 
Indemnification. Notwithstanding any other provision of this Agreement to the
contrary withstanding, the Company agrees that (a) the Indemnity Agreement
signed by Baird on July 31, 1997 and attached as Exhibit B has been and remains
in effect and is not affected in any way by this Agreement, or the release found
in this Agreement; (b) Baird is and shall be entitled to all rights of
indemnification contained in the Company’s articles or certificate of
incorporation, bylaws, or any other instrument relating to the subject; and (c)
shall be fully indemnified to the fullest extent permitted by applicable law, in
all capacities for which he may now, or hereafter act, for the Company, whether
as employee, consultant, officer or director.

 
11.
 
Miscellaneous.



3



--------------------------------------------------------------------------------

 

 
a.
 
Baird and the Company are both advised to consult with independent attorneys
prior to executing this Agreement, and the parties acknowledge that they have
had an opportunity to do so.

 

 
b.
 
Baird may revoke this Agreement at any time within seven (7) days following his
execution of this Agreement. This Agreement shall not become effective or
enforceable until that revocation period has expired. In order to cancel or
revoke this Agreement, Baird must deliver to the Vice President of Human
Resources at ProsoftTraining a signed letter or other written notice stating
that he is canceling or revoking this Agreement.

 

 
c.
 
This Agreement constitutes the sole agreement between the parties and supersedes
any and all understandings and agreements made prior hereto. There are no other
understandings, representations or agreements between the parties other than
those as contained or referenced herein. The Company represents to Baird that
this Agreement has been duly authorized, validly executed and delivered by all
proper corporate authority, and is the valid and binding obligation of the
Company, enforceable in accordance with its terms.

 

 
d.
 
It is understood and agreed that the execution of this Agreement is not to be
construed as an admission of any liability on the part of Company; the Company
specifically disclaims any wrongdoing of any part or any nature with respect to
Baird.

 

 
e.
 
This Agreement and each of its provisions are binding upon, and inure to the
benefit of the parties as well as their respective heirs, executors,
administrators, successors and/or assigns.

 

 
f.
 
All agreements and covenants contained herein are severable. In the event that
any of them are held to be invalid by any competent court, this Agreement shall
be interpreted as if such invalid agreement or covenants were not contained
herein.

 

 
g.
 
In the event that any action is filed in relation to this Agreement or to the
employment relationship between the parties, the prevailing party is entitled to
recover all costs and expenses, including reasonable attorneys’ fees and expert
witness fees, from the other party.

 

 
h.
 
This Agreement shall be construed under and governed by the state law in which
Baird resides, Texas.

 

 
i.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 
Jerrell M.Baird
     
“Company”
ProsoftTraining
/S/    JERRELL M. BAIRD

--------------------------------------------------------------------------------

     
By:
 
/S/    JEFFREY G. KORN        

--------------------------------------------------------------------------------

               
Jeffrey G. Korn, Director
Chairman Compensation Committee
Date:
 
December 9, 2002
     
Date:
 
December 9, 2002



4